 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 13th
day of October 2014, by and between NCL (Bahamas) Ltd., a company organized
under the laws of Bermuda (the “Company”), and Andrew Madsen (the “Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.           The Company desires to offer the Executive the benefits set forth
in this Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

 

B.           The Executive desires to be employed by the Company on the terms
and conditions set forth in this Agreement.

 

C.           This Agreement shall govern the employment relationship between the
Executive and the Company and all of its affiliates from and after the date
hereof, and supersedes and negates any previous agreements with respect to such
relationship.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.  

 

1.1Retention. The Company does hereby agree to employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2Duties.   During the Period of Employment, the Executive shall serve the
Company as its President and Chief Operating Officer, and shall be appointed to
such position on the first day of the Period of Employment. The Executive shall
have duties and obligations generally consistent with that position as the
Company may assign from time to time. The Executive shall comply with the
corporate policies of the Company as they are in effect from time to time
throughout the Period of Employment (including, without limitation, the

 

 

 

  

Company’s Code of Ethical Business Conduct policy, as it may change from time to
time). During the Period of Employment, the Executive shall report directly to
the Chief Executive Officer of the Company. During the Period of Employment, the
Executive shall perform services for Norwegian Cruise Line Holdings Ltd., a
company organized under the laws of Bermuda (the “Parent”), and the Parent’s
other subsidiaries, but shall not be entitled to any additional compensation
with respect to such services.

 

1.3No Other Employment; Minimum Time Commitment.   During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of Executive’s abilities, and (iii) hold no other employment.
The Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board of Directors of the
Parent (the “Board”), provided that the Executive shall be permitted to serve on
one board of directors (or similar bodies) during the Period of Employment,
subject to the Company’s rights to require the Executive’s resignation pursuant
to the following sentence. The Company shall have the right to require the
Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that the
Executive’s service on such board or body materially interferes with the
effective discharge of the Executive’s duties and responsibilities or that any
business related to such service is then in competition with any business of the
Company or any of its Affiliates (as such term is defined in Section 5.5),
successors or assigns.

 

1.4No Breach of Contract.   The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out Executive’s duties hereunder; (iii) the Executive is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement (other than this Agreement) with any other Person;
and (iv) the Executive understands the Company will rely upon the accuracy and
truth of the representations and warranties of the Executive set forth herein
and the Executive consents to such reliance.

 

1.5Location.   During the Period of Employment, the Executive’s principal place
of employment shall be the Company’s principal executive office as it may be
located from time to time. The Executive agrees that he will be regularly
present

 

2

 

  

at the Company’s principal executive office. The Executive acknowledges that he
will be required to travel from time to time in the course of performing
Executive’s duties for the Company.

 

2.Period of Employment.   The “Period of Employment” shall be a period of one
year commencing on a date on or prior to October 13, 2014 that is mutually
agreed to by the Executive and the Chief Executive Officer of the Company (the
“Effective Date”) and ending at the close of business on the first anniversary
of the Effective Date (the “Termination Date”); provided, however, that this
Agreement shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Provision of notice that the Period of
Employment shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement and shall not constitute a termination
by the Company without Cause for purposes of this Agreement. Notwithstanding the
foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.

 

3.Compensation.  

 

3.1Base Salary.   During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid biweekly or in
such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of Seven Hundred Fifty thousand dollars ($750,000.00).
The Compensation Committee of the Board (the “Compensation Committee”) will
review the Executive’s rate of Base Salary on an annual basis and may, in its
sole discretion, increase (but not decrease) the rate then in effect.

 

3.2Incentive Bonus.   Beginning with the 2015 fiscal year, the Executive shall
be eligible to receive an incentive bonus for each fiscal year of the Company
that occurs during the Period of Employment (“Incentive Bonus”); provided that
the Executive must be employed by the Company at the time the Company pays the
Incentive Bonus with respect to any such fiscal year in order to be eligible for
an Incentive Bonus with respect to that fiscal year (and, if the Executive is
not so employed at such time, in no event shall he have been considered to have
“earned” any Incentive Bonus with respect to the fiscal year in question). The
Executive’s target Incentive Bonus amount for a particular fiscal year of the
Company shall equal 75% of the Executive’s Base Salary paid by the Company to
the Executive for that fiscal year (the “Target Bonus”); provided that the
Executive’s actual Incentive Bonus amount for a particular fiscal year shall be
determined by the Compensation Committee in its sole discretion, based on
performance objectives (which may include corporate, business unit or division,
financial, strategic, individual or other objectives) established with respect
to that

 

3

 

  

particular fiscal year by the Compensation Committee. Any Incentive Bonus
becoming payable for a particular fiscal year shall be paid in the following
fiscal year, provided that the Executive must be employed by the Company at the
time the Company pays the Incentive Bonus. For the avoidance of doubt, the
Executive shall not be eligible to earn an Incentive Bonus for the portion of
the Company’s 2014 fiscal year that occurs following the Effective Date.

 

3.3Equity Award.   The Company shall recommend that the Parent grant the
Executive an award of one hundred fifty thousand (150,000) non-qualified stock
options to acquire the Parent’s ordinary shares as soon as practicable after the
Effective Date. All stock options granted pursuant to this Section 3.3 shall (i)
be granted under the Parent’s 2013 Performance Incentive Plan (together with any
successor equity incentive plan, the “Parent Equity Plan”), (ii) have an
exercise price equal to the closing market price of the Parent’s ordinary shares
on the date of grant, (iii) have an ordinary term of ten (10) years (which is
subject to earlier termination in accordance with the terms of the Parent Equity
Plan), (iv) subject to the Executive’s continued employment through each vesting
date, vest in four equal annual installments on each of the first four
anniversaries of the Effective Date following the date of grant, (v) become
immediately vested upon the occurrence of a Sale of the Company (as such term is
defined in the Amended and Restated Shareholders’ Agreement of the Parent dated
as of January 24, 2013, as amended), subject to the Executive’s continued
employment through immediately prior to such Sale of the Company, and (vi) be
subject to the terms of the Parent Equity Plan and the option agreement in the
Parent’s customary form evidencing the awards. The number of ordinary shares
subject to the stock options to be granted pursuant to this Section 3.3 is
subject to equitable and proportional adjustments to reflect stock splits, stock
dividends, mergers, combinations and similar extraordinary corporate
transactions in a manner consistent with the terms of the Parent Equity Plan.
Beginning with the 2015 fiscal year, the Executive shall be eligible to receive
additional equity awards under the Parent Equity Plan on the same schedule as
the Company’s other senior executives. Any future equity awards will have terms
and will be granted at award levels that are generally consistent with awards
granted to the Company’s other senior executives (with appropriate consideration
given to the Executive’s position as President and Chief Operating Officer).

 

4.Benefits.  

 

4.1Retirement, Welfare and Fringe Benefits.   During the Period of Employment,
the Executive shall be entitled to participate, on a basis generally consistent
with other senior executives, in all employee pension and welfare benefit plans
and programs, all fringe benefit plans and programs and all other benefit plans
and programs (including those providing for perquisites or similar benefits)
that are made available by the Company to the Company’s other senior executives
generally, in accordance with the eligibility and participation provisions of
such plans and as such plans or programs may be in effect from time to time. The
Executive’s participation in the foregoing plans and programs is subject to the

 

4

 

  

eligibility and participation provisions of such plans, and the Company’s right
to amend or terminate such plans from time to time in accordance with their
terms.

 

4.2Medical Executive Reimbursement Plan.   During the Period of Employment, the
Company will provide the Executive, and the Executive’s spouse and dependent
children, with a Medical Executive Reimbursement Plan, subject to the terms and
conditions of such plan. Reimbursement under said plan shall be limited to a
maximum of fifteen thousand dollars ($15,000) in any calendar year.

 

4.3Company Automobile.   During the Period of Employment, the Company shall
provide the Executive with a monthly cash car allowance of up to one thousand
five hundred dollars ($1,500.00) per month, in accordance with the Company’s
policy as in effect from time to time.

 

4.4Reimbursement of Business Expenses.   The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

4.5Vacation and Other Leave.   During the Period of Employment, the Executive’s
annual rate of vacation accrual shall be four (4) weeks per year; provided that
such vacation shall accrue on a bi-weekly basis in accordance with the Company’s
regular payroll cycle and be subject to the Company’s vacation policies in
effect from time to time. The Executive shall also be entitled to all other
holiday and leave pay generally available to other senior executives of the
Company.

 

4.6Relocation Expenses.   In connection with, and subject to, the Executive’s
commencement of Employment on the Effective Date, the Executive shall be
entitled to reimbursement of up to one hundred and twenty five thousand dollars
($125,000.00) for all reasonable relocation expenses the Executive incurs,
subject to the Company’s relocation policies and any pre-approval policies in
effect from time to time. The Executive shall be required to reimburse the
Company for 100% of the amount of any relocation expenses paid by the Company
pursuant to this Section 4.6 if the Executive’s employment is terminated at any
time prior to the first anniversary of the Effective Date by the Company with
Cause (as such term is defined in Section 5.5) or by the Executive for any
reason. To the extent any relocation expenses paid by the Company pursuant to
this Section 4.6 are taxable to the Executive, such expenses shall be reimbursed
by the Company to the Executive in the same calendar year in which the expenses
were incurred (or if later, within two and one half months after the date the
expenses were incurred), and the Executive shall be required to submit any
required reimbursement paperwork to the Company within thirty (30) days after
the expenses were incurred.

 

5

 

 

 

5.Termination.  

 

5.1Termination by the Company.   The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 

5.2Termination by the Executive.   The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than sixty (60) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18).

 

5.3Benefits Upon Termination.   If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

 

(a)The Company shall pay the Executive (or, in the event of Executive’s death,
the Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

 

(b)If, during the Period of Employment, the Executive’s employment with the
Company is terminated by the Company without Cause (and other than due to the
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), the Executive shall be entitled to the
following benefits:

 

(i)The Company shall pay the Executive (in addition to the Accrued Obligations),
subject to tax withholding and other authorized deductions, an amount equal to
one times Executive’s Base Salary at the annualized rate in effect on the
Severance Date. Such amount is referred to hereinafter as the “Severance
Benefit.” Subject to Section 5.7(a), the Company shall pay the Severance Benefit
to the Executive in substantially equal installments in accordance with the
Company’s standard payroll practices over a period of twelve (12) consecutive
months, with the first installment payable in the month following the month in
which the Executive’s Separation from Service (as such term is defined in
Section 5.5) occurs. (For purposes of clarity, each such installment shall equal
the applicable fraction of the aggregate Severance Benefit. For example, if such
installments were to be made on a monthly basis,

 

6

 

  

each installment would equal one-twelfth (1/12th) of the Severance Benefit.)

 

(ii)Subject to the Executive’s continued payment of the same percentage of the
applicable premiums as he was paying on the Severance Date, the Company will pay
or reimburse the Executive for Executive’s premiums charged to continue medical
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), at the same or reasonably equivalent medical coverage for the
Executive (and, if applicable, the Executive’s eligible dependents) as in effect
immediately prior to the Severance Date, to the extent that the Executive elects
such continued coverage; provided that the Company’s obligation to make any
payment or reimbursement pursuant to this clause (ii) shall, subject to Section
5.7(a), commence with continuation coverage for the month following the month in
which the Executive’s Separation from Service occurs and shall cease with
continuation coverage for the twelfth month following the month in which the
Executive’s Separation from Service occurs (or, if earlier, shall cease upon the
first to occur of the Executive’s death, the date the Executive becomes eligible
for coverage under the health plan of a future employer, or the date the Company
ceases to offer group medical coverage to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive). To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

 

(c)Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches Executive’s obligations under Section 6 of this Agreement at
any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit or to
any continued Company-paid or reimbursed coverage pursuant to Section
5.3(b)(ii); provided that, if the Executive provides the release contemplated by
Section 5.4, in no event shall the Executive be entitled to a Severance Benefit
payment of less than $5,000, which amount the parties agree is good and adequate
consideration, in and of itself, for the Executive’s release contemplated by
Section 5.4.

 

(d)The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; or (ii) the Executive’s rights under

 

7

 

  

COBRA to continue participation in medical, dental, hospitalization and life
insurance coverage.

 

5.4Release; Exclusive Remedy.  

 

(a)This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or any other obligation to accelerate vesting of any
equity-based award in connection with the termination of the Executive’s
employment, the Executive shall, upon or promptly following his last day of
employment with the Company (and in any event within twenty-one (21) days
following the Executive’s last day of employment), execute a general release
agreement in substantially the form of Exhibit A (with such amendments that may
be necessary to ensure the release is enforceable to the fullest extent
permissible under then applicable law), and such release agreement shall have
not been revoked by the Executive pursuant to any revocation rights afforded by
applicable law.

 

(b)The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of Executive’s employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of the Company and any Affiliate of the Company, and as a fiduciary of
any benefit plan of the Company or any Affiliate of the Company, and to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.

 

5.5Certain Defined Terms.  

 

(a)As used herein, “Accrued Obligations” means:

 

(i)any Base Salary that had accrued but had not been paid on or before the
Severance Date (including accrued and unpaid vacation time to the extent that
the Executive is entitled to accrued vacation in accordance with the Company’s
policy in effect at the applicable time); and

 

8

 

  

(ii)any reimbursement due to the Executive pursuant to Section 4.4 or Section
4.6 for expenses reasonably incurred by the Executive on or before the Severance
Date and documented and pre-approved, to the extent applicable, in accordance
with the Company’s expense reimbursement policies in effect at the applicable
time.

 

(b)As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For purposes of clarity and without
limiting the generality of the foregoing, the term “Affiliate” includes any
Person that meets the definition of “Affiliate” and is, directly or indirectly
through any other Person, engaged in the Business (as such term is defined in
Section 6.2) if that Person is controlled by Apollo Global Management, LLC or
any of its affiliated funds or Genting HK and its affiliates. However, any
Person that would not otherwise be an Affiliate of the Company but for its
ownership by Apollo Global Management, LLC or its affiliated funds shall not be
considered an Affiliate if such Person is not, directly or indirectly through
any other Person, engaged in the Business (as such term is defined in Section
6.2).

 

(c)As used herein, “Cause” shall mean, as reasonably determined by a majority of
the Board (excluding the Executive, if he is then a member of the Board) based
on the information then known to it, that one or more of the following has
occurred:

 

(i)the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction), other than through vicarious liability not
related to the Company or any of its Affiliates;

 

(ii)the Executive has engaged in acts of fraud, dishonesty or other acts of
willful misconduct in the course of Executive’s duties hereunder;

 

(iii)the Executive willfully fails to perform or uphold Executive’s duties under
this Agreement and/or willfully fails to comply with reasonable directives of
the Board and/or Chief Executive Officer, in either case after there has been
delivered to the Executive a written demand for performance from the Company and
the

 

9

 

  

Executive fails to remedy such condition(s) within ten (10) days of receiving
such written notice thereof; or

 

(iv)any breach by the Executive of the provisions of Section 6, or any material
breach by the Executive of any other contract he is a party to with the Company
or any of its Affiliates.

 

(d)As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of Executive’s employment with the Company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

(e)As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(f)As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

5.6Notice of Termination.   Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and the
basis of any termination by the Company for Cause.

 

5.7Section 409A.  

 

(a)If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) until the earlier of (i) the date which is six (6) months
after Executive’s Separation from Service for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code. For purposes of
clarity, the six (6) month delay shall not apply in the case of any short-term
deferral as contemplated by Treasury Regulation Section 1.409A-1(b)(4) or
severance pay

 

10

 

  

contemplated by Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of
the limits set forth therein. Any amounts otherwise payable to the Executive
upon or in the six (6) month period following the Executive’s Separation from
Service that are not so paid by reason of this Section 5.7(a) shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after the Executive’s Separation
from Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of the Executive’s death).

 

(b)To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4 (other than Section 4.6) are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to Section 5.3(b)(ii) and
Section 4 (other than Section 4.6) are not subject to liquidation or exchange
for another benefit and the amount of such benefits and reimbursements that the
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that the Executive receives in any other taxable
year.

 

(c)Any installment payments provided for in this Agreement shall be treated as
separate payments for purposes of Section 409A of the Code. This Agreement is
intended to comply with the requirements of Section 409A of the Code and shall
be interpreted consistent with this intent so as to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the Code.

 

5.8Possible Limitation of Benefits in Connection with a Change in Control.
  Notwithstanding anything contained in this Agreement to the contrary, if
following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or

 

11

 

  

eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 

6.Protective Covenants.  

 

6.1Confidential Information; Inventions.  

 

(a)The Executive shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Confidential Information (as defined below) of
which the Executive is or becomes aware, whether or not such information is
developed by Executive, except to the extent that such disclosure or use is
directly related to and required by the Executive’s performance in good faith of
duties for the Company. The Executive will take all appropriate steps to
safeguard Confidential Information in Executive’s possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under Executive’s control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in resisting
or otherwise responding to such process.

 

(b)As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning (i)
the business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or

 

12

 

  

unpatentable and whether or not reduced to practice, (xii) customers and clients
and customer or client lists, (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published (other than a disclosure by
the Executive in breach of this Agreement) in a form generally available to the
public prior to the date the Executive proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

 

(c)As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during Executive’s
employment by the Company or any of its Affiliates prior to the Effective Date
or that she may discover, invent or originate during the Period of Employment or
at any time prior to the Severance Date, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Executive hereby assigns all of
Executive’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein. The Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

 

13

 

  

6.2Restriction on Competition.   The Executive acknowledges that, in the course
of Executive’s employment with the Company and/or its Affiliates , he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other Confidential Information
concerning the Company, its Affiliates and their respective predecessors and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates during the
twelve months following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its Affiliates’ trade secrets
and Confidential Information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and Confidential Information, and to
protect such trade secrets and Confidential Information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States and elsewhere in the world
where the Company and its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the twelve month period following the Severance Date competes, with the
Company or any of its Affiliates in the provision of travel services, including,
without limitation, travel services related to the cruise ship industry (the
“Business”). Nothing herein shall prohibit the Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation.

 

6.3Non-Solicitation of Employees and Consultants.   During the Period of
Employment and for a period of twenty four months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve

 

14

 

  

months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.

 

6.4Non-Solicitation of Customers.   During the Period of Employment and for a
period of twenty four months after the Severance Date, the Executive will not
directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

6.5Understanding of Covenants.   The Executive represents that he (i) is
familiar with and has carefully considered the foregoing covenants set forth in
this Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world, (v)
agrees that the Restrictive Covenants are necessary to protect the Company’s and
its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit Executive’s ability to earn a livelihood in a
business similar to the Business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), the Executive does not believe would prevent Executive from otherwise
earning a living. The Executive agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Executive.

 

6.6Enforcement.   The Executive agrees that the Executive’s services are unique
and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this

 

15

 

  

Section 6, the Company shall be entitled, in addition to and without limitation
upon all other remedies the Company may have under this Agreement, at law or
otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7.Withholding Taxes.   Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

8.Successors and Assigns.  

 

(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9.Number and Gender; Examples.   Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

10.Section Headings.   The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

16

 

  

11.Governing Law.   THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

12.Severability.   It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13.Entire Agreement; Legal Effect.   This Agreement embodies the entire
agreement of the parties hereto respecting the matters within its scope. This
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.Modifications.   This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

17

 

  

15.Waiver.   Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

16.Waiver of Jury Trial.   EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

17.Remedies.   Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

18.Notices.   Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

if to the Company:

 

NCL (Bahamas) Ltd.

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Senior Vice President of Human Resources

 

with a copy to:

 

18

 

  

NCL (Bahamas) Ltd.

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Board of Directors

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

19.Counterparts.   This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic or other electronic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

20.Legal Counsel; Mutual Drafting.   Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date hereof.

 

  “COMPANY”       NCL (Bahamas), Ltd.   a company organized under the laws of
Bermuda       By: /s/ John McGirl   Name: John McGirl   Title: Senior Vice
President, Chief Human Resources Officer       “EXECUTIVE”       /s/ Andrew
Madsen   Andrew Madsen

 

19

 

  



Exhibit A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of ___________ 20__, by and between [__________], an individual (“Executive”),
and NCL (Bahamas) Ltd., a company organized under the laws of Bermuda (the
“Company”).

 

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with the Executive’s Employment Agreement with the
Company, dated as of [______________] (the “Employment Agreement”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

 

1.          Termination of Employment.   Executive’s employment with the Company
terminated on [_________, __________] (the “Separation Date”). Executive waives
any right or claim to reinstatement as an employee of the Company and each of
its affiliates. Executive hereby confirms that Executive does not hold any
position as an officer, director or employee with the Company and each of its
affiliates. Executive acknowledges and agrees that Executive has received all
amounts owed for Executive’s regular and usual salary (including, but not
limited to, any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, sick pay and usual benefits.

 

2.          Release.   Executive, on behalf of Executive, Executive’s
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees (including, without limitation, any Claim arising
out of or in any way connected with Executive’s service as an officer, director,
employee, member or manager of any Releasee, Executive’s separation from
Executive’s position as an officer, director, employee, manager and/or member,
as applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever), whether known or unknown,
suspected or

 

 

 

  

unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any of
the following: (1) any equity-based awards previously granted by the Company or
its affiliates to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to Executive’s
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (4) any rights to continued medical or dental coverage that Executive
may have under COBRA (or similar applicable state law); (5) any rights to the
severance and other benefits payable under Section 5.3 of the Employment
Agreement in accordance with the terms of the Employment Agreement; or (6) any
rights to payment of benefits that Executive may have under a retirement plan
sponsored or maintained by the Company or its affiliates that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law. Executive acknowledges and agrees that he has
received any and all leave and other benefits that she has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

 

3.          ADEA Waiver.   Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:

 

A.           In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

 

B.           Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;

 

C.           Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;

 

2

 

  

D.           Executive was given a copy of this Release Agreement on [_________,
20__] and informed that he had twenty one (21) days within which to consider
this Release Agreement and that if he wished to execute this Release Agreement
prior to expiration of such 21-day period, he should execute the Endorsement
attached hereto;

 

E.           Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

 

F.           Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

 

4.          No Transferred Claims.   Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

5.          Severability.   It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

6.          Counterparts.   This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. This Release Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic or other electronic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

3

 

 

 

7.          Successors.   This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.

 

8.          Governing Law.   THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE
FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE
INTERNAL LAW OF THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE
OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 

9.          Amendment and Waiver.   The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

 

10.         Descriptive Headings.   The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.

 

11.         Construction.   Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.

 

12.         Nouns and Pronouns.   Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

 

13.         Legal Counsel.   Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their

 

4

 

  

choice. Executive acknowledges and agrees that he has read and understands this
Release Agreement completely, is entering into it freely and voluntarily, and
has been advised to seek counsel prior to entering into this Release Agreement
and he has had ample opportunity to do so.

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

 

EXECUTED this ____ day of _________ 20__, at _________

 

  “Executive”               Print Name:  



      NCL (BAHAMAS), LTD.,   a company organized under the laws of Bermuda,    
  By:  



  Name:  



  Title:  

 

5

 

 

ENDORSEMENT

 

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Release Agreement and voluntarily chose to sign the Release Agreement
prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this [____] day of [__________ 200__].

 

      Print Name:  

 

 

